                                                                                       JS-6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.       EDCV 18-1886 JGB (SHKx)                               Date October 30, 2018
 Title Stefanie Torres v. Hobby Lobby Stores, Inc., et al.



 Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


               MAYNOR GALVEZ                                           Not Reported
                 Deputy Clerk                                          Court Reporter


    Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
                 None Present                                           None Present


 Proceedings:      Order (1) GRANTING Plaintiff’s Motion to Remand (Dkt. No. 14) and
                   (2) VACATING the November 5, 2018 Hearing (IN CHAMBERS)

        Before the Court is Plaintiff Stefanie Torres’s Motion to Remand. (“Motion,” Dkt. No.
14.) The Court finds this Motion appropriate for resolution without a hearing. See Fed. R. Civ.
P. 78; L.R. 7-15. After considering the papers submitted in support of and in opposition to the
Motion, the Court GRANTS the Motion and VACATES the hearing scheduled for November 5,
2018.

                                       I. BACKGROUND

        On May 18, 2018, Plaintiff filed this action in the Superior Court of California, County of
Riverside, under the caption Stefanie Torres v. Hobby Lobby Stores, Inc., Case No.
MCC1800554. (“Complaint,” Dkt. No. 1-3.) Plaintiff alleges that on May 20, 2016, she slipped
and fell on the premises of a Hobby Lobby store located at 26443 Ynez Road, Temecula,
California, resulting in injury, and that her fall was due to Defendant negligently allowing a liquid
to remain on the floor of the Hobby Lobby store. (Compl. at 2.) Plaintiff alleges one cause of
action for negligence. (Id. at 1.)

        Defendant Hobby Lobby Stores, Inc. (“Hobby Lobby”) removed the action on
September 5, 2018. (“Notice of Removal,” Dkt. No. 1.) Plaintiff filed the instant Motion on
October 5, 2018. (Dkt. No. 14.) Defendant opposed the Motion on October 15, 2018. Plaintiff
did not file a reply.


 Page 1 of 4                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
                                   II.    LEGAL STANDARD

       Federal courts have limited jurisdiction, “possessing only that power authorized by
Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013). As such, federal courts
only have original jurisdiction over civil actions in which a federal question exists or in which
complete diversity of citizenship between the parties exists and the amount in controversy
exceeds $75,000. See 28 U.S.C. §§ 1331, 1332.

        Moreover, the Ninth Circuit “strictly construe[s] the removal statute against removal
jurisdiction,” such that “[f]ederal jurisdiction must be rejected if there is any doubt as to the
right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
“The strong presumption against removal jurisdiction means that the defendant always has the
burden of establishing that removal is proper.” Jackson v. Specialized Loan Servicing, LLC,
2014 WL 5514142, *6 (C.D. Cal. Oct. 31, 2014). The Court must resolve doubts regarding
removability in favor of remanding the case to state court. Id.

        The district court should first consider whether it is "facially apparent" from the
complaint that the jurisdictional amount has been satisfied. See Simmons v. PCR Tech., 209 F.
Supp. 2d 1029, 1031 (N.D. Cal. 2002) (quoting Singer v. State Farm Mut. Auto. Ins. Co., 116
F.3d 373, 377 (9th Cir. 1997). When the complaint does not specify the amount of damages, “the
court may examine facts in the complaint and evidence submitted by the parties.” Simmons, 209
F. Supp. 2d at 1031. The defendant bears the burden of establishing the amount in controversy at
removal by a preponderance of the evidence. Rodriguez v. AT & T Mobility Servs. LLC, 728
F.3d 975, 981 (9th Cir. 2013). Therefore, the defendant must offer evidence establishing that it is
more likely than not that the amount in controversy exceeds $75,000, exclusive of costs and
interest. Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007).

                                         III. DISCUSSION

A. Amount in Controversy

        At issue is whether the amount in controversy in this matter exceeds $75,000. In its
Notice of Removal, Hobby Lobby invoked diversity jurisdiction under 28 U.S.C. § 1332(d) and
stated that, based on allegations in the Complaint and information obtained from Plaintiff’s
counsel, it had the good faith belief that the amount of Plaintiff’s damages would exceed $75,000.
(Notice of Removal ¶ 4.) Defendant also alleged that Plaintiff “sustained a tear of the meniscus”
and “had surgery for her left knee injury,” which would result in damages for medical expenses
and lost wages. (Id. ¶ 5.) Defendant’s Notice of Removal did not include any evidence as to
Plaintiff’s medical treatment or the extent of her injuries.

        The Court finds that Defendant has not met its burden of demonstrating by a
preponderance of the evidence that the jurisdictional amount of $75,000 has been satisfied.
While the Notice of Removal alleged that Plaintiff has undergone knee surgery, it now appears
that this allegation was made in error and that both parties agree that Plaintiff has not had knee

 Page 2 of 4                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
surgery. (Declaration of Brian Decl., Dkt. No. 14-2 ¶ 4; Declaration of Daniel L. Ferguson, Dkt.
No. 15-1 ¶ 3.) However, Defendant claims that, based on conversations with Plaintiff’s counsel,
Plaintiff may have surgery in the future to address knee injuries arising from her fall. (Ferguson
Decl., Dkt. No. 15-1 ¶¶ 3, 6.)

        Damages for costs of future medical care incurred as the result of Plaintiff’s fall may
properly be included as part of the amount in controversy. See Chavez v. JPMorgan Chase &
Co., 888 F.3d 413, 417–18 (9th Cir. 2018) (the “mere futurity” of damages dos not preclude
them from being part of the amount in controversy). However, even accepting that Plaintiff will
undergo knee surgery as the result of her fall, the Court still finds that Defendant has not carried
its burden of showing that the amount in controversy exceeds $75,000. Though Plaintiff seeks
damages for bodily injury, mental and physical pain and suffering, medical expenses, and back
pay, the only evidence that Defendant offers as to the amount in controversy is the declaration of
Defendant’s counsel, Daniel L. Ferguson, which states that “based on [Ferguson’s] experience
defending cases of this nature, a surgical knee case typically has a value in excess of $100,000.”
(Ferguson Decl., Dkt. No. 15-1 ¶ 3.) Such a conclusory declaration is insufficient to meet
Defendant’s burden.

        The amount in controversy must be established by “summary-judgment-type evidence
relevant to the amount in controversy at the time of removal.” Ibarra v. Manheim Investments,
Inc., 775 F.3d 1193, 1197 (9th Cir. 2015). The amount cannot be established by “mere
speculation and conjecture…” Id. Bald recitations of an amount in controversy “without the
defendant identifying any specific factual allegations or provisions in the complaint which might
support that proposition” are also insufficient. Gaus, 980 F.2d at 567. Here, Defendant offers
no evidence as to the likely cost of Plaintiff’s surgery or the amount of other likely damages, and
Attorney Ferguson is not qualified to testify as to the likely costs of Plaintiff’s future medical
care. Defendant has not cited to damages awards in similar cases arising in this jurisdiction or the
Superior Court of California, Riverside. In the absence of evidence beyond the Ferguson
Declaration, the Court finds that Defendant has not met its burden.1

B. Jurisdictional Discovery

         Defendant requests limited jurisdictional discovery as to the amount in controversy. In
light of Defendant’s limited efforts to produce evidence in support of removal, the Court finds
that jurisdictional discovery is not warranted. Removal statutes are to be construed narrowly and
in favor of remand in order to protect the jurisdiction of state courts. Harris v. Bankers Life &
Cas. Co., 425 F.3d 689, 698 (9th Cir. 2005). Premature and protective removals, such as this
one, are therefore disfavored, particularly when Defendant is then unable to produce evidence
that jurisdiction lies with this court. Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 691

        1
         Defendant’s invitation to Plaintiff to defeat jurisdiction by “denying that she seeks in
excess of $75,000” is not only an improper attempt to shift the burden of proof to Plaintiff to
establish that jurisdiction is not warranted, but also smacks of crude gamesmanship, which the
Court does not view favorably.

 Page 3 of 4                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
(9th Cir. 2006). The Court finds that remand, rather than jurisdictional discovery, is appropriate
here and DENIES Defendants’ motion for jurisdictional discovery.

        C. Attorneys’ Fees

         Plaintiff moves for attorneys’ fees and costs incurred as a result of removal under 28
U.S.C. § 1447(c). Under Section 1447(c), “[a]n order remanding the case may require payment
of just costs and any actual expenses, including attorney fees, incurred as a result of the
removal.” The Court finds that a grant of attorneys’ fees is not warranted. Absent unusual
circumstances, the Court may award attorneys’ fees “only where the removing party lacked an
objectively reasonable basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S.
132, 141 (2005). This policy balances “the desire to deter removals sought for the purpose of
prolonging litigation and imposing costs on the opposing party” against “Congress’ basic
decision to afford defendants a right to remove as a general matter, when the statutory criteria are
satisfied.” Martin, 546 U.S. at 140. Though Defendant has not carried its burden with regards
to the amount in controversy, the Court does not find that it lacked an objectively reasonable
basis for seeking removal in the first instance. Section § 1447(c) is not meant to discourage
removal in “all but obvious cases.” Gardner v. UICI, 508 F.3d 559, 563 (9th Cir. 2007) (quoting
Martin, 546 U.S. at 140). Defendant’s misunderstanding that Plaintiff had undergone, and
sought damages for, knee surgery was an objectively reasonable basis for the good faith belief that
the amount in controversy exceeded $75,000. Plaintiff’s request for attorneys’ fees is therefore
DENIED.

                                     IV.    CONCLUSION

        For the aforementioned reasons, Plaintiff’s motion to remand is GRANTED.
Defendant’s motion for jurisdictional discovery is DENIED. Plaintiff’s request for attorneys’
fees resulting from removal is DENIED. The November 5, 2018 hearing is VACATED.

        IT IS SO ORDERED.




 Page 4 of 4                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
